 
 
I 
111th CONGRESS
2d Session
H. R. 4729 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To clarify the situations in which a corporation may be treated as a person under Federal law. 
 
 
1.Treatment of corporation as a person 
(a)In generalExcept as provided in this section, a corporation shall not be considered a person under Federal law for any purpose, including voting, running for office, or donating funds to a political candidate. 
(b)Exclusive list of laws applicable to corporationsA corporation shall be considered a person under Federal law only for the purposes of— 
(1)exercising rights to due process;  
(2)participating in any manner of a civil action; 
(3)participating in a contract; 
(4)the right to own property; or 
(5)the ability to declare bankruptcy.  
 
